Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (K188) Offering Period: August 31, 2012 – September 27, 2012 18-Month Buffered Accelerated Return Equity Securities (BARES) Linked to iShares MSCI Emerging Markets Index Fund Return Profile • 18-Month Buffered Accelerated Return Equity Securities (BARES) linked to the performance of the iShares MSCI Emerging Markets Index Fund. • If the Final Level is less than the Initial Level by not more than the Buffer Amount, then the investor will be entitled to receive the principal amount at maturity. • If the Final Level is less than the Initial Level by more than the Buffer Amount, then the investor will lose 1% for every 1% decline in the Underlying beyond the Buffer Amount. • Any payment on the securities is subject to our ability to pay our obligations as they become due. Terms & Knock-In Event Issuer: Credit Suisse AG (“Credit Suisse”), Nassau Branch Trade Date: Expected to be September 28, 2012 Settlement Date: Expected to be October 3, 2012 Underlying: The iShares MSCI Emerging Markets Index Fund Fixed Payment Percentage: Expected to be between [15.00-17.00]% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return. Underlying Return: If (a) the Final Level is greater than or equal to the Initial Level, then the Fixed Payment Percentage; (b) if the Final Level is less than the Initial Level by not more than 10%, then: zero; (c) if the Final Level is less than the Initial Level by more than 10%, then: [(Final Level – Initial Level) / Initial Level] + Buffer Amount. Buffer Amount: Expected to be 10% (to be determined on the Trade Date). Initial Level: The closing level of the Underlying on the Trade Date. Final Level: The closing level of the Underlying on the Valuation Date. Valuation Date: March 28, 2014 Maturity Date: April 3, 2014 CUSIP: 22546TYH8 Benefits • If the Underlying appreciates, offers a Fixed Payment Percentage of between [15.00-17.00]% (to be determined on the Trade Date). • Reduced downside risk due to a Buffer Amount of 10%. Hypothetical Returns at Maturity Percentage Change in the
